         Case 1:17-cv-01791-RMC Document 94 Filed 01/31/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CHERYL C. BRADLEY, individually and on :
behalf of all persons similarly situated, : Civil Action No.: 1:17-cv-1791
                                          :
               Plaintiff,                 :
       v.                                 :
                                          :
                                          :
VOX MEDIA, INC., d/b/a SB NATION          :
                                          :
               Defendant.                 :


    PLAINTIFFS’ NOTICE OF WITHDRAWAL OF CONSENT TO JOIN FORM

       Plaintiffs hereby voluntarily withdraw the consent to join form of Christopher Jastrzembski,

which was filed May 7, 2019. Defendant does not oppose the withdrawal.



  Dated: January 31, 2020                                 /s/ James E. Goodley
                                                          James E. Goodley, Esq.
                                                          JENNINGS SIGMOND, P.C.
                                                          1835 Market Street, Suite 2800
                                                          Philadelphia, PA 19103
                                                          jgoodley@jslex.com
                                                          215-351-0613
                                                          fax 215-922-3524
